Citation Nr: 1031498	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 
1961.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York, 
that denied service connection for a right hand disability.  
However, in September 2006 the Veteran testified before the Board 
at a hearing held at the RO at which time he clarified that he 
was claiming service connection for a left hand disability.  
Accordingly, the issue is appropriately characterized as 
captioned above.

In September 2006 testimony before the Board, the Veteran appears 
to have raised a new claim for service connection for 
posstraumatic stress disorder.  As that claim has not been 
developed for appellate review, the Board refers it to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

Initially, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, VA 
must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to the 
Veteran is needed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not received 
notice that informed him of what was required to substantiate the 
elements of his claim for service connection for a left hand 
disability on a direct, secondary, presumptive, or aggravation 
basis, or what evidentiary burdens he must overcome with respect 
to this claim.  In addition, the Veteran has not received any 
explanation as to the information or evidence needed to establish 
a disability rating and effective date for the claim on appeal.  
Therefore, a remand is required in order to allow sufficient 
notice to the Veteran.  Upon remand, the Veteran will be free to 
submit additional evidence and argument on the question at issue.

Next, it appears to the Board that additional treatment records 
may be outstanding.  A review of the claims file reflects that 
the most recent VA medical records are dated in September 2008.  
To aid in adjudication, any subsequent VA medical records should 
be obtained.

The Veteran contends that he has a left hand disability that is 
related to his service-connected cervical spine disability and an 
in-service motor vehicle accident in April 1960.  Specifically, 
he contends that his neck pain radiates down into his left 
shoulder and into his left hand.

On VA spine examination in September 2007, the Veteran complained 
of neck pain related to an in-service motor vehicle accident in 
April 1960.  He complained of neck pain that radiated to his left 
shoulder and arm and caused left hand numbness.  On examination, 
he was diagnosed with chronic neck pain syndrome and degenerative 
spondylosis at C3-C6.

Pursuant to the Board's May 2009 remand, the Veteran was afforded 
a VA joints examination in July 2009 at which time he presented 
with a history of an in-service motor vehicle accident in April 
1960.  While he complained of left hand numbness, he denied any 
swelling, redness, or instability.  The Veteran was found to have 
a normal joint examination, but was diagnosed with left hand 
numbness and pain.

The Veteran was also afforded a VA joints examination in March 
2010, at which time he complained of numbness and worsening pain 
in the left hand since his in-service accident in 1960.  The 
Veteran was diagnosed with chronic left hand pain syndrome and 
numbness that was not related to his cervical spine disability.  
However, the examiner did not provide an opinion as to whether 
the Veteran's neurological symptoms of the left hand were 
proximately due to or the result of any service-connected lumbar 
spine disability or have been aggravated by the Veteran's 
service-connected cervical or lumbar spine disabilities.  
Although the Veteran is competent to report the onset of a left 
hand disability during and after his service, he is not competent 
to diagnose or to relate any current left hand disability to his 
active service or to his service-connected cervical spine 
disability.  As any relationship remains unclear to the Board, 
the Board finds that another VA examination is necessary in order 
to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. (2006).  The examiner on remand should specifically 
reconcile the opinion with the July 2009 VA examination, March 
2010 VA opinion, and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes information on how 
to substantiate all the elements of the claim 
for service connection for a left hand 
disability on a direct, secondary, and 
presumptive basis, and an explanation as to 
the information or evidence needed to 
establish a disability rating and effective 
date for the claim on appeal in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain the Veteran's VA medical records 
dated since September 2008.

3.  Schedule a VA neurological disorders 
examination to determine the nature and 
etiology of any current left hand disability.  
The claims folder should be reviewed and that 
review should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the opinion 
with all other opinions of record, including 
the July 2009 VA examination and March 2010 
VA opinion.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

   (a)  Diagnose any current left hand 
disability.

(b)  Is it at least as likely as not (50 
percent or more probability) that any left 
hand disability was incurred in or 
aggravated by the Veteran's service, 
including an in-service motor vehicle 
accident in April 1960?  The examiner must 
consider the Veteran's statements 
regarding the incurrence of a left hand 
disability, and to his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 
percent probability or more) that any left 
hand disability is proximately due to or 
the result of any service-connected 
cervical spine disability?

(d)  Is it at least as likely as not (50 
percent probability or more) that any left 
hand disability has been aggravated by the 
Veteran's service-connected cervical spine 
disability?

(e)  Is it at least as likely as not (50 
percent probability or more) that any left 
hand disability is proximately due to or 
the result of any service-connected lumbar 
spine disability?

(f)  Is it at least as likely as not (50 
percent probability or more) that any left 
hand disability has been aggravated by the 
Veteran's service-connected lumbar spine 
disability?

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

